Fourth Court of Appeals
                                      San Antonio, Texas
                                 MEMORANDUM OPINION
                                         No. 04-12-00837-CV

                                   DRURY SOUTHWEST, INC.,
                                          Appellant

                                             v.
                                 LOUIE LEDEAUX #1, iNC.Appellee
                                   LOUIE LEDEAUX #1, INC.,
                                           Appellee

                     From the 150th Judicial District Court, Bexar County, Texas
                                  Trial Court No. 2008-CI-03926
                           Honorable Janet P. Littlejohn, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

Delivered and Filed: July 2, 2014

VACATED AND REMANDED

           This court’s opinion issued in this appeal on October 30, 2013. On May 7, 2014, this court

denied the timely filed motion for rehearing and motion for reconsideration en banc; however, this

court also granted an unopposed motion to modify our judgment, and an amended judgment was

issued on May 7, 2014. The parties have now filed an agreed motion to dismiss this appeal, stating

the parties have settled their dispute. The motion requests that this court set aside the trial court’s

judgment and remand the cause to the trial court for the entry of a judgment in accordance with

the parties’ settlement agreement. The motion also requests that this court withdraw our opinion.
                                                                                 04-12-00837-CV


       The motion is granted. This court’s opinion of October 30, 2013, and amended judgment

of May 7, 2014 are withdrawn. See TEX. R. APP. P. 42.1(c). The judgment of the trial court is

vacated, and the cause is remanded for the entry of a judgment in conformity with the parties’

settlement agreement. See TEX. R. APP. P. 42.1(a)(2)(B), 43.2; Caballero v. Heart of Tex. Pizza,

L.L.C., 70 S.W.3d 180, 181 (Tex. App.—San Antonio 2001, no pet.). Costs of the appeal are taxed

against the parties who incurred them.


                                               PER CURIAM




                                              -2-